Per Ouriam:

The appellant appeals from a conviction for selling intoxicating liquors and maintaining a nuisance. Errors are predicated on the giving of certain instructions, refusing to give others requested by appellant, and in overruling appellant’s application for a continuance of the trial.
The instructions given are not subject to the criticism made, and fairly state the law; those refused which contain a correct statement of the law were substantially embodied in the instructions given by the court. There was no prejudice resulting to the appellant by reason of the court’s refusal to grant a continuance, even if the application be considered sufficient. An examination of the record discloses no prejudicial error, in the proceedings as against the appellant.
The judgment of the court below is affirmed.